DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  
Regarding claim 2, line 4 recites, “…and wherein, preferably, the hollow…” It is unclear if the limitations following “preferably” is meant to be given patentable weight. It’s recommended that this phrase be amended to remove the above term.
Regarding claim 14, lines 2-3 recite, “…a plurality of capping heads according to claim 1 is mounted.” However, it appears that the passage should recite, “…a plurality of capping heads according to claim 1 are mounted.”
Appropriate correction is required.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "for example" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the sliding portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears that antecedent basis for this term appears in claim 6, which claim 8 is not dependent upon.
Further, the phrase "such as" in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 9-10, these claims are dependent upon rejected claim 8, and are therefore also rejected under 35 USC 112(b).

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neufeld (US 2012/0017539 A1).

Regarding claim 1, Neufeld discloses a capping head (See capping device of Fig 6) comprising a supporting structure (See Fig 6, #1) on which a roto-translation system is mounted (See Fig 6 illustrating that the overall structure is mounted on the supporting structure/frame), operatively connected to a capping device (Fig 6, #14), wherein the roto-translation system comprises a linear motor (See Fig 6, #7) and a rotary motor (Fig 6, #8) operatively coupled so as to impart a roto-translation motion to the capping device (Fig 6, #14) and wherein the capping head comprises a suspension system (Fig 6, #13) adapted to keep the rotary motor (Fig 6, #8) in a raised position even when the linear motor is disconnected or electromagnetically decoupled (See at least ¶ [0003], [0047], [0073]. Specifically, see ¶ [0073] that states, "...A safety brake 13 is in the form of a clamping unit in order to prevent further linear movements in the event of an emergency switch-off operation.").

Regarding claim 3, Neufeld further discloses wherein the rotary motor (Fig 6, #8) comprises a casing (Fig 6, #23a/#23b) that contains a rotor (Fig 6, #8b) externally coupled to the rod of the capping device (See at least ¶ [0059] and Fig 6), and a stator (Fig 6, #8a).

Regarding claim 5, Neufeld further discloses wherein the supporting structure comprises an upper plate, a lower plate (See annotated Fig 6 for the identified upper and lower plates) (See annotated Fig 6 for the "upright" connecting the plates).

    PNG
    media_image1.png
    508
    399
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 6 of Neufeld illustrating the identified upper/lower plates and the upright between them.

Regarding claim 6, Neufeld further discloses wherein the casing comprises a sliding portion slidable on a guide (Fig 6, #7b illustrates a slidable portion) vertically arranged on the one or more uprights or on a profile, so as to allow the vertical sliding of the rotary motor (See at least ¶ [0073] that states, "...The primary part 7a is connected to the second housing element 23 in a rotationally fixed and axially non-displaceable manner. The secondary part 7b is connected to the first housing element 1 in a rotationally fixed and axially non-displaceable manner. The linear movement can be measured and controlled by a linear scale (not illustrated)...").

Regarding claim 7, Neufeld further discloses wherein the linear motor comprises a stator and a movable member (Fig 6, #7a/7b), wherein the stator is fastened to the one or more uprights and longitudinally extends between the upper plate and the lower plate (See at least ¶ [0073] that states, "...The primary part 7a is connected to the second housing element 23 in a rotationally fixed and axially non-displaceable manner. The secondary part 7b is connected to the first housing element 1 in a rotationally fixed and axially non-displaceable manner. The linear movement can be measured and controlled by a linear scale (not illustrated)...").

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld.

Regarding claim 13, Neufeld teaches a safety device (Fig 6, #13) “…to prevent further linear movements in the event of an emergency switch-off operation…”
Neufeld does not specifically teach that the safety device is a safety magnet.
However, it would have been obvious to one of ordinary skill in the art to utilize a magnet for a safety device as magnetic brakes as a safety device is a commonly known method .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld in view of Fukuda (US 2012/0311963 A1).

Regarding claim 2, Neufeld does not specifically teach wherein the capping device comprises a hollow rod and a capping member located at the lower end of the rod and wherein, preferably, the hollow rod houses a service utility or tool therein, such as, for example, compressed air, sterile air, vacuum or an ejector for the cap.
	Fukuda teaches wherein the capping device comprises a hollow rod (Fig 7, #45) and a capping member located at the lower end of the rod (Fig 7, #52) and wherein, preferably, the hollow rod houses a service utility or tool therein, such as, for example, compressed air, sterile air, vacuum or an ejector for the cap (See at least ¶ [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Fukuda to include a hollow rod with a service utility located within (an air port) with the motivation of providing pneumatic means for operating the capping head, as recognized by Fukuda in ¶ [0034].

Regarding claim 4, Neufeld does not specifically teach wherein the casing of the rotary motor is connected to a pipeline which provides the desired utility, such as air or vacuum, to the hollow rod of the capping device by means of a suitable junction.
(Fig 7, #55A. See further ¶ [0034]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Fukuda to include a hollow rod with a service utility located within (an air port) with the motivation of providing pneumatic means for operating the capping head, as recognized by Fukuda in ¶ [0034].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld in view of Naaber (US 2015/0375980 A1).

Regarding claim 11, Neufeld does not specifically teach wherein the suspension system consists of one or more bars ending with a mushroom-shaped or T-shaped section, a spring being set between the upper plate and the mushroom-shaped or T-shaped section, the spring being preloaded so as to keep the rotary motor in a raised position when the linear motor is disconnected, electromagnetically decoupled or malfunctioning.
	Naaber teaches wherein the suspension system consists of one or more bars ending with a mushroom-shaped or T-shaped section, a spring being set between the upper plate and the mushroom-shaped or T-shaped section, the spring being preloaded so as to keep the rotary motor in a raised position when the linear motor is disconnected, electromagnetically decoupled or malfunctioning (See Fig 7, #9/#57. See further at least ¶ [0042] and [0084]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Naaber to  providing a structure to connect the linear drive to the system, and provide additional force to the capping heads, as recognized by Naaber in ¶ [0084] and [0059].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld in view of Naaber, in further view of Krones (EP 2669243 A1).

Regarding claim 12, none of Neufeld or Naaber specifically teach wherein the roto-translation system comprises a rod which ends with a wheel adapted to run on a cam, which acts as an emergency lifting means of the capping device.
	Krones teaches wherein the roto-translation system comprises a rod which ends with a wheel adapted to run on a cam, which acts as an emergency lifting means of the capping device (See Figs 5/6. See further ¶ [0003], [0014], [0031], and [0056] describing an "articulation point" {#54} in combination with an "emergency curve" {#540} to act as an emergency lifting means for the capping device).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld as modified by Naaber to incorporate the teachings of Krones to include a roto-translation system comprising a rod ending with a wheel adapted to run on a cam with the motivation of providing a system for lifting the capping device in the event of a system failure, as recognized by Krones in ¶ [0014] and [0056].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld in view of Zanini (US 2010/0192514 A1).

Regarding claim 14, Neufeld discloses a capping head of claim 1 (see above), but does not specifically teach a capping machine comprising a carousel on which a plurality of capping heads according to claim 1 is mounted.
	Zanini teaches a capping machine comprising a carousel on which a plurality of capping heads are mounted (See Fig 1 illustrating a carousel utilizing multiple capping units/heads {#4}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Zanini to include a carousel including multiple capping heads with the motivation of providing a device which can operate upon multiple containers simultaneously, as recognized by Zanini in ¶ [0005].

Allowable Subject Matter
If the above rejections of claims 8-10 are overcome, claims 8-10 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8-10, none of the above cited prior art specifically teaches that the sliding portion is coupled for a movement integral to a loop member the loop member being in turn coupled with an upper pulley and a lower pulley, idly hinged on the one or more uprights of the supporting structure, wherein the loop member comprises a front side, on which the sliding portion of the rotary motor is coupled, and a rear side.

Further; Naaber, Fukuda, Krones teach various elements for affecting linear movement of the capping head, but none of the above specifically teach that the device includes a loop member coupled with an upper or lower pulley.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731